684




               OFFICE   OFTHE   ATTORNEY   GENERALOFTEXAS
                                    AUSTIN
    u c.MAW"
    omn e.*-
                                                       I   @   ,




                                                      of your letter of
                                                      plnlon al0 follow-



                                                -t     of tale
                                               Oxa8# has about
                                           one glalon tin earl@,
                                           The Frlacn ?3pItenL
                                         aOe heed   to exchange
                                    prooeseed for t&me ofme.
                                    ontrol baye the authority


                                  of Control is given a very g0nercbl
                                 ous (Lopartments, boards, institutions
                      offices of the state with respect to fisea1
           ati econanic nattexw.     Se0 drt. 603 Rev. C&y. Stat.

                       The Board fe especiallg mt&orizsCt *to make eon-
           tracts aft& t&e State Prison Board for the gxrchaee of
           supplios,r * * 3.IlclWng; food., * * 0 and all otiep sup-
           i>llOS 01' clfricultural 0X' mUUifaCt~sd pSOduOti, * * l Per
           ~60 af tha"Statt2 io any of Its dcpnrtliumts, Con~~aeions,
           b~arils, 0ffioos or ~lesmosynary or odwatlonal institutioas.~
           Rey.CI~.St~t.,Ve~Onte     CO&.,&t. 834 l/a.

    \


i
                                                              685

Honorable Tm   DollfWrg - Page S




          Article 666 of the Ravfmed Civil Btatutes de-
clarosI
           ~Tho State Iloard of Control ahall haye
     charge and control,of sll prbllo buildings,
     grounds and property of the atate, and is
     the ouotodian of all publiO persOnal prOperty,
     erdf is ahaqed with the reeponsibillt~ to
     properly oar0 for and potfmt au* pqer
     from damage, instrueion or improper uerge.+%
           In sur opi!dou BO. o-z376 we aoIlotrlleathis
statute, 'to suthorise the Board of Control to oooept
from any State deprtmsat   Or inst~tUti6n Under its 00~
trol supplicse and equ%pImnt no louger usable or lsbeded
for uereby such departwant  or inetitutfon,  and to plsse
the 6wut3 In the hamU of any other department or in&i-
tution haying need of the saw (at least temporarily,
If not permanently) vhere such axahanga is oltually
satiefaotory to the two departments or InstitutiOns con-
cerned, as an act of oomemticm      under the gepsral pouer
above oonferred on the Board,*

          upon these oonalderations you are reepwtfully
ad~ised~~tis  the opbion of th&nde~tmentthatths
mard of Goutrol do06 brve the aUtfiO&ty to 8p~OYe the
-hang9   suggested in your 1Ilttr of in*.